Mr. Presiding Justice Carnes delivered the opinion of the court. 2. Municipal corporations, § 892*—when burden on plaintiff to show grade which had been changed. In an action against a city to recover damages alleged to have been caused by a change of an established grade, -it is a part of plaintiff’s case to show what the grade was. 3. Appeal and error, § 1561*—when refusal of instruction covered by other instruction harmless. The refusal to give an instruction which is covered in substance by other instructions given is harmless error. 4. Municipal corporations, § 892*—when instruction as to damage by change of grade incorrect. An instruction that any change of the street grade that damaged plaintiff’s property was actionable is incorrect as an abstract proposition. 5. Appeal and error, § 1526*—\ohen action of court in regard to instructions harmless error. Action of court in regard to giving and refusing instructions asked, held to be harmless error in view of the evidence. 6. Municipal corporations, § 892*-—when damage not caused by change of street grade. In an action against a city to recover damages alleged to have been caused by a change of street grade, evidence examined and held to support a finding that there was no special damage to plaintiff’s property occasioned by any act of defendant within the five-year period of limitations.